DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

 Response to Arguments
Applicant’s arguments, see page 9 of applicant’s reply, filed 06/27/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 as being unpatentable over Gaskill in view of Liu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mao et al., “EHLLDA: A Supervised Hierarchical Topic Model”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaskill et al., U.S. Patent Application Publication No. 2018/0052885, (hereinafter Gaskill) in view of Mao et al., “EHLLDA: A Supervised Hierarchical Topic Model” (hereinafter Mao).
Regarding claims 1, 7, and 13, taking claim 7 as exemplary, Gaskill teaches a system comprising: 
a processor [Processor 504. FIG. 5 and paragraph 68]; 
a data bus coupled to the processor [Bus 502. FIG. 5 and paragraph 68]; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor [Memory 514. FIG. 5 and paragraphs 67-68] and configured for: 
receiving training data, the training data comprising information based upon user interaction with cognitive attributes [The artificial intelligence (AI) framework 128 receives training data (Paragraph 45) wherein the training data is based on user interactions indicating attributes of item desired. Paragraph 44 and 79], the training data comprising a corpus of content [The training data comprises sample queries and transaction and interaction flows, which are a set of texts (i.e. a corpus of content). Paragraph 45]; 
performing a machine learning operation on the training data [The AI framework performs machine learning to generated models based on the training data. See paragraphs 44 and 79]; 
performing a cognitive learning operation via a cognitive inference and learning system using the training data the cognitive learning operation including the machine learning operation [Performing machine learning operations via the AI framework components (e.g. natural language understanding (NLU)) using the training data. See paragraph 45 and FIG. 2], the machine learning operation generating a cognitive learning result [The various AI framework components apply the machine learning techniques/models to generate various outputs/results. See paragraphs 44 and 81];
generating a cognitive profile based upon the cognitive learning result generated by performing the machine learning operation [The identify service generates user profiles based on the output/results generated the AI models. Paragraphs 42-44]; and, 
performing a cognitive browse operation on a corpus of content based upon the cognitive profile, the cognitive browse operation returning cognitive browse results specific to the cognitive profile of the user [A personalized search is performed (i.e. cognitive browse) with search results provided based on the user profile data in identity service 222. See paragraph 41, 51, and 73].
Gaskill doesn’t teach that the machine learning operation comprises a hierarchical topic model operation, the hierarchical topic model operation generating a hierarchical topic model via a domain topic abstraction algorithm, the hierarchical topic model representing a hierarchical abstraction of topics, the hierarchical topic model operation processing the corpus of content to identify a set of domain topics, the hierarchical topic model operation abstracting the set of domain topics into the hierarchical topic model, domain topics having a higher degree of abstraction being hierarchically abstracted into upper levels of the hierarchical topic model and domain topics having a less degree of abstraction being hierarchically abstracted into lower levels of abstraction, each of the set of domain topics having an associated attribute, each of the set of domain topics being abstracted into the hierarchical topic model according to the associated attribute. In the same field of topic modeling, Mao teaches a machine learning operations comprising a hierarchical topic model operation, the hierarchical topic model operation generating a hierarchical topic model via a domain topic abstraction algorithm, the hierarchical topic model representing a hierarchical abstraction of topics [The EHLLDA is a hierarchical topic model that generates a hierarchy of label/topics. Mao at section 2, 1st and 2nd paragraphs], the hierarchical topic model operation processing the corpus of content to identify a set of domain topics [The EHLLDA processes the document collection (i.e. corpus) to identify labels. Mao at section 2, 1st and 2nd paragraphs], the hierarchical topic model operation abstracting the set of domain topics into the hierarchical topic model, domain topics having a higher degree of abstraction being hierarchically abstracted into upper levels of the hierarchical topic model and domain topics having a less degree of abstraction being hierarchically abstracted into lower levels of abstraction [The model has more general labels/topics (i.e. domain topics having a higher degree of abstraction) in the upper levels and less general labels/topics (i.e. domain topics having a less degree of abstraction) in the lowers levels. Mao at section 4.2 on page 221; Fig. 3], each of the set of domain topics having an associated attribute, each of the set of domain topics being abstracted into the hierarchical topic model according to the associated attribute [Each label/topic has associated parameters (i.e. attribute) and the labels/topics are models according to the parameters (i.e. attribute). See Mao at section 2, 3rd -5th paragraphs]. Mao’s hierarchical topic modeling (EHLLDA) improves modeling predictive performance [Mao at Abstract; “Measure by perplexity” subsection on page 221.]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the machine learning operation of Gaskill to comprise a hierarchical topic model operation, the hierarchical topic model operation generating a hierarchical topic model via a domain topic abstraction algorithm, the hierarchical topic model representing a hierarchical abstraction of topics, the hierarchical topic model operation processing the corpus of content to identify a set of domain topics, the hierarchical topic model operation abstracting the set of domain topics into the hierarchical topic model, domain topics having a higher degree of abstraction being hierarchically abstracted into upper levels of the hierarchical topic model and domain topics having a less degree of abstraction being hierarchically abstracted into lower levels of abstraction, each of the set of domain topics having an associated attribute, each of the set of domain topics being abstracted into the hierarchical topic model according to the associated attribute, as taught by Mao, in order to improve modeling predictive performance.

Regarding claims 2, 8, and 14, taking claim 8 as exemplary, Gaskill, as modified, teaches the system of claim 7, wherein: the results specific to the user are further refined based upon terms used when performing the cognitive browse operation [Recommendations/results are refined based upon the user’s query. See Gaskill at paragraphs 84 and 111].

Regarding claims 3, 9, and 15, taking claim 9 as exemplary, Gaskill, as modified, teaches the system of claim 8, wherein: a second user having a second cognitive profile and performing a search using the terms used when performing the cognitive browse operation would return cognitive browse results specific to the second cognitive profile [Personalized searches results a provided to multiple users (i.e. including a second user) based on the user profiles. Gaskill at Paragraphs 42, and 73].

Regarding claims 4, 10, and 16, taking claim 10 as exemplary, Gaskill, as modified, teaches the system of claim 7, wherein the plurality of machine learning operation comprise a ranked insight model operation, the ranked insight operation comprising a factor-needs operation [The machine learning operation includes ranking the matches to user query and knowledge graph (i.e. ranked insight operation) wherein the operation includes the generation of the knowledge graph (i.e. a factor-needs operation) indicating the desired attributes See Gaskill at paragraphs 114 and 116; claim 15 of Gaskill; FIGS. 10, 11A & 11B].

Regarding claims 5, 11, and 17, taking claim 11 as exemplary, Gaskill, as modified, teaches the system of claim 7, wherein the hierarchical topic model operation comprises a domain topic abstraction operation and a hierarchical topic navigation operation, the domain topic abstraction operation resulting in a hierarchical abstraction of domain topics [The EHLLDA algorithm results in a hierarchical abstraction of topics. Mao at section 4.2 on page 221; Fig. 3], the hierarchical navigation operation assisting a user to hierarchically navigate a particular hierarchical topic model [The language system/model is used (Gaskill at paragraph 41 and 93), thereby navigating the hierarchical model. See Mao at section 4.2 on page 221; Fig. 3].

Regarding claims 6, 12, and 18, taking claim 12 as exemplary, Gaskill, as modified, teaches the system of claim 7, wherein: the cognitive profile is continuously updated based upon at least one of a plurality of feedback information sources, the feedback information sources comprising information based upon feedback from interactions between the user and the cognitive insight and learning system, information from a query submitted by the user to the cognitive insight and learning system, information from external input data, information from a user navigating a hierarchical topic model and information received from a training system [The user profiles are continuously updated based on user interactions, including, e.g., clicks (i.e. interactions between user and cognitive insight and learning system) and queries submitted as well as and external data (e.g. employer, affiliations, etc). Gaskill at paragraphs 43-44].

Regarding claim 19, Gaskill, as modified, teaches the non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are deployable to a client system from a server system at a remote location [The program is deployable to a client device from an application server. Gaskill at paragraphs 33 and 67; FIGS. 1 and 5].

Regarding claim 20, Gaskill, as modified, teaches the non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis [The application is provided and executed in response to user interaction (i.e. on an on-demand basis). Gaskill at paragraphs 30 and 33].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123